Citation Nr: 1325371	
Decision Date: 08/09/13    Archive Date: 08/13/13

DOCKET NO.  10-06 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 1992 and has additional unverified reserve service.

This matter comes before the Board the Board of Veterans Appeals (Board) from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2011, the Veteran testified before a Veterans Law Judge at the RO in New York, New York.  The Judge who presided at this hearing has since retired from the Board, and the Veteran was informed of his right to present testimony at another hearing before a Veterans Law Judge who could participate in any decision  made on appeal pursuant to 38 U.S.C.A. § 7107(c) and 38 C.F.R. § 20.707.  The Veteran elected to have another hearing, which was then held in May 2013 before the undersigned.  A transcript from this hearing is associated with the record.

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. § 3.159(c) (2012).

The Veteran testified that he was scheduled for a VA examination in January 2012, but never received the paperwork regarding the examination.  He stated that he later received correspondence from the VA indicating that paperwork was mailed to the wrong address.

A review of the record shows that the Veteran was scheduled for a VA examination in January 2012 to determine the etiology of his back disability.  Correspondence from that same month indicates the Veteran failed to report.  The address listed on the examination request is different from the current address of record in the file.  Therefore, it appears that the Veteran did not receive notice of his scheduled VA examination.  A remand is required to correct this matter.

Accordingly, the case is REMANDED for the following:

1.  Reschedule the Veteran for a VA examination to determine the etiology of his back disability.  The examiner must provide all appropriate diagnoses related to the back and opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any current back disability was incurred in service, or is otherwise related to service, specifically to include the Veteran's claimed in service back injury.

In this regard, the examiner should consider the Veteran's statements and testimony regarding the in service injury in which he fell during a training exercise in Germany, and his statements of sporadic symptoms since service.

The claims file should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

The claims file must be properly documented regarding any notifications to the Veteran, mailed to his current address, as to any scheduled examination.  

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim of entitlement to service connection for a back disability, considering additional evidence added to the record.  If the action remains adverse to the Veteran, provide him with a supplemental statement of the case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



